        Case 1:17-cv-00411-PB Document 128-1 Filed 06/10/20 Page 1 of 8



                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NEW HAMPSHIRE


 ROBERT W. CLOUGH, II on behalf of             :
 himself and others similarly situated,        :
                                               :
        Plaintiff,                             :       Case No. 1:17-cv-00411-PB
                                               :
 v.                                            :
                                               :
                                               :
 REVENUE FRONTIER, LLC,                        :
 SUPREME DATA CONNECTIONS,                     :
 LLC, and                                      :
 WILLIAM ADOMANIS                              :
                                               :
        Defendants.                            :
                                               :
                                               :
                                               :



                Declaration of Edward A. Broderick in Support of Motion for
                     Attorneys’ Fees, Expenses and an Incentive Award

       I, Edward A. Broderick, declare under penalty of perjury:

       1.      I am an attorney duly admitted to practice in the Commonwealth of

Massachusetts, I am over 18 years of age, am competent to testify and make this affidavit on

personal knowledge. I make this declaration in support of Plaintiff’s Motion for Attorneys’ Fees.

Expenses and an Incentive Award. In this declaration I will describe the work that I and my co-

counsel have done in litigating the claims in the action and reaching a settlement.

       2.      I was involved in every stage of representing Plaintiff in this case, from pre-trial

investigation, analysis of Plaintiff’s potential claims, and review of documents and discovery

responses and settlement negotiations. I have also additionally participated in motion practice

and argument before the Court.




                                                   1
        Case 1:17-cv-00411-PB Document 128-1 Filed 06/10/20 Page 2 of 8



       3.      Along with my co-counsel, I was appointed as Class Counsel by the Court on

June 16, 2019. Dkt. 115, Memorandum and Order Certifying Class.

       4.      This Settlement was achieved over the course of three mediations, complicated by

contributions from multiple parties and insurers. On July 24, 2019, the Parties engaged in a day-

long, in-person mediation session with Peter K. Rosen, Esq., a mediator with JAMS ADR in Los

Angeles, California, but were unable to reach a settlement. The Parties, however, agreed to a

second mediation to allow further assessment by Revenue Frontier’s insurer and W4’s insurers.

       5.      On September 5, 2019 the Parties engaged in a second mediation, again with Mr.

Rosen, in New York City. The Parties made some progress but did not reach a settlement. The

Parties thereafter continued to negotiate through counsel, and agreed to a third mediation

between the Parties, and the insurers of the Defendants and W4. That third mediation was held

on October 16, 2019, again with Mr. Rosen, between the Parties and insurers. At this third

mediation, a settlement in principle was reached.

       6.      Defendants and W4 always denied liability and continue to do so. Defendants

and W4 maintain that they have substantial factual and legal defenses to all claims and class

allegations in the Litigation. Defendants and W4 specifically deny that any automated dialers

were used to text or call Plaintiff or class members without their prior express written consent;

that they violated the TCPA; and that Plaintiff and class members are entitled to any relief.

Defendants and W4 further contend that the allegations contained in the Revised Second

Amended Complaint are not amenable to class certification. Revenue Frontier expressly denies

that it is vicariously liable for any alleged conduct by the other Defendants and W4.

       7.      The Litigation has been actively litigated for well over two years. Plaintiff’s

claims survived Revenue Frontier’s motions to dismiss, and the parties engaged in discovery and




                                                 2
         Case 1:17-cv-00411-PB Document 128-1 Filed 06/10/20 Page 3 of 8



expert discovery, taking multiple depositions Florida, Nevada and Massachusetts. Plaintiff

successfully moved for class certification.

       8.      As lead counsel on the case, I spent 365.4 hours on this case, and while still with

my firm, Mr. Paronich spent 69 hours, for total hours of 434.4 yielding a lodestar at the hourly

rates described below of $286,830.

       9.      My firm has incurred $40,891.22 in expenses for filing fees, process server

charges, expert witnesses, deposition expenses, travel and mediator fees for three mediations.

       10.     My billable rate, which has been approved by multiple courts, is $700.00 an hour.

My former partner Anthony Paronich’s rate was $450 per hour. Mr. Paronich and I used these

rates in calculating lodestar for attorneys’ fee purposes in several other nationwide class actions.

See e.g., Mey v. Frontier Communications Corporation, No. 3:13-cv-1191-MPS (D. Ct. June 9,

2017) (approving a $11,000,000 settlement and attorney fee of one-third that amount based on

my hourly rate of $700 and $450 for Mr. Paronich); Heidarpour v. Central Payment Co., No. 16-

cv-01215 (M.D. Ga. May 4, 2017) (approving a $6,500,000 settlement and attorney fee of one-

third that amount based on my hourly rate of $700 for myself and $450 for Mr. Paronich); Mey v.

Interstate National Dealer Services, Inc., No. 14-01846 (N.D. Ga June 8, 2016) (approving

$4,200,000 settlement and attorney fee of one-third that amount based on my hourly rate of $700

and $450 for Mr. Paronich); Jay Clogg Realty Group, Inc. v. Burger King Corporation, No. 13-

cv-00662 (D. Md. April 15, 2015) (approving $8,500,000 settlement and attorney fee of one-

third that amount based on my hourly rate of $700, plus $425 for Mr. Paronich (who was then an

associate); Kensington Physical Therapy, Inc. v. Jackson Therapy Partners, LLC, No. 11-02467

(D. Md. Feb. 12, 2015) (approving settlement of $4,500,000 and attorney fee of one-third that

amount based on my hourly rate of $700 for myself, plus $425 for Anthony Paronich, who was




                                                 3
         Case 1:17-cv-00411-PB Document 128-1 Filed 06/10/20 Page 4 of 8



an associate at the time).

       11.     As is further attested by the declarations of my co-counsel, the total hours

expended by the four firms appointed as Class Counsel is 799.6 and the hourly lodestar by all

four firms is $487,045. If the requested fee award of $700,000 is granted, the multiplier to reach

that total is approximately 1.437. Class Counsel additionally request reimbursement of their

expenses of 50,894.49.


                                    Qualifications of Counsel


       12.     I am a 1993 graduate of Harvard Law School. Following graduation from law

school, I served as a law clerk to the Honorable Martin L.C. Feldman, United States District

Judge in the Eastern District of Louisiana.

       13.     Following my clerkship, from 1994 to December 1996, I was an associate in the

litigation department of Ropes & Gray in Boston, where I gained class action experience in the

defense of a securities class action, Schaeffer v. Timberland, in the United States District Court

in New Hampshire, and participated in many types of complex litigation.

       14.     From January 1997 to March 2000, I was an associate with Ellis & Rapacki, a

three-lawyer Boston firm focused on the representation of consumers in class actions.

       15.     In March 2000, I co-founded the firm of Shlansky & Broderick, LLP, focusing

my practice on complex litigation and the representation of consumers.

       16.     In 2003, I started my own law firm focusing exclusively on the litigation

consumer class actions.

       17.     A sampling of other class actions in which I have represented classes of

consumers and been appointed class counsel follows:




                                                 4
        Case 1:17-cv-00411-PB Document 128-1 Filed 06/10/20 Page 5 of 8



i.          In re General Electric Capital Corp. Bankruptcy Debtor Reaffirmation
            Agreements Litigation, (MDL Docket No. 1192) (N.D. Ill) (nationwide class
            action challenging reaffirmation practices of General Electric Capital
            Corporation, settlement worth estimated $60,000,000.)

ii.         Hurley v. Federated Department Stores, Inc., et al, USDC D. Mass. Civil Action
            No. 97-11479-NG (nationwide class action challenged bankruptcy reaffirmation
            practices of Federated Department Stores and others; $8,000,000 recovery for
            class.)

iii.        Valerie Ciardi v. F. Hoffman LaRoche, et al, Middlesex Superior Court Civil
            Action No. 99-3244D, (class action pursuant to Massachusetts Consumer
            Protection Act, M.G.L. c. 93A brought on behalf of Massachusetts consumers
            harmed by price-fixing conspiracy by manufactures of vitamins; settled for
            $19,600,000.)


iv.         Shelah Feiss v. Mediaone Group, Inc, et al, USDC N. District Georgia, Civil
            Action No. 99-CV-1170, (multistate class action on behalf of consumers;
            estimated class recovery of $15,000,000--$20,000,000.)

v.          Mey v. Herbalife International, Inc., Ohio County Circuit Court (West Virginia),
            Civil Action No. 01-cv-263. $7,000,000 TCPA class action settlement granted
            final approval on February 5, 2008 following the grant of a contested class
            certification motion.

vi.         Mulhern v. MacLeod d/b/a ABC Mortgage Company, Norfolk Superior Court
            (Massachusetts), Civil Action No. 05-01619-BLS. TCPA class settlement of
            $475,000 following the grant of a contested class certification motion, granted
            final approval by the Court on July 25, 2007.

vii.        Evan Fray-Witzer, v. Metropolitan Antiques, LLC, Suffolk Superior Court
            (Massachusetts), Civil Action No. 02-5827-BLS. After the grant of a contested
            class certification motion, a companion case went to the Massachusetts Supreme
            Judicial Court, which issued a decision finding insurance coverage. See Terra
            Nova Insurance v. Fray-Witzer et. al., 449 Mass. 206 (2007). There was then a
            TCPA class settlement of $1,800,000 which was granted final approval.

viii.       Shonk Land Company, LLC v. SG Sales Company, Circuit Court of Kanswaha
            County (West Virginia), Civil Action No. 07-C-1800 TCPA class settlement for
            $2,450,000, final approval granted in September of 2009.

ix.         Mann & Company, P.C. v. C-Tech Industries, Inc., USDC, D. Mass., Civil Action
            No. 1:08-CV-11312-RGS, TCPA class settlement of $1,000,000, final approval
            granted in January of 2010.

x.          Evan Fray Witzer v. Olde Stone Land Survey Company, Inc., Suffolk Superior
            Court (Massachusetts), Civil Action No. 08-04165. TCPA class settlement



                                             5
        Case 1:17-cv-00411-PB Document 128-1 Filed 06/10/20 Page 6 of 8



            $1,300,000 granted final approval on February 3, 2011.

xi.         Milford & Ford Associates, Inc. and D. Michael Collins vs. Cell-Tek, LLC,
            USDC, D. Mass., Civil Action No. 1:09-cv-11261-DPW. TCPA class settlement
            of $1,800,000, final approval granted August 17, 2011.

xii.        Collins v. Locks & Keys of Woburn, Inc.., Suffolk Superior Court
            (Massachusetts), Civil Action No. 07-4207-BLS2, TCPA class settlement of
            $2,000,000 following the granting of a contested class certification motion,
            granted final approval on December 14, 2011.

xiii.       Brey Corp t/a Hobby Works v. Life Time Pavers, Inc., Circuit Court for
            Montgomery County (Maryland), Civil Action No. 349410-V, TCPA class
            settlement of $1,575,000 granted final approval in March of 2012.

xiv.        Collins, et al v. ACS, Inc. et al, USDC, D. Mass., Civil Action No. 10-CV-11912,
            TCPA class settlement $1,875,000 granted final approval on September 25, 2012.

xv.         Desai and Charvat v. ADT Security Services, Inc., USDC, ND. Ill., Civil Action
            No. 11-CV-1925, TCPA class settlement of $15,000,000 granted final approval
            on June 21, 2013.

xvi.        Benzion v. Vivint, 0:12cv61826, USDC S.D.Fla., settlement of $6,000,000 granted
            final approval in February of 2015.

xvii.       Kensington Physical Therapy, Inc. v. Jackson Therapy Partners, LLC, USDC, D.
            MD, Civil Action No. 11-CV-02467, TCPA class settlement of $4,500,000
            granted final approval on February 12, 2015.

xviii.      Jay Clogg Realty Group, Inc. v. Burger King Corporation, USDC, D. MD., Civil
            Action No. 13-cv-00662, TCPA class settlement of $8,500,000 granted final
            approval on April 15, 2015.

xix.        Charvat v. AEP Energy, Inc., USDC, ND. Ill., 1:14-cv-03121, TCPA class
            settlement of $6,000,000 granted final approval on September 28, 2015.

xx.         Mey v. Interstate National Dealer Services, Inc., USDC, ND. Ga., 1:14-cv-01846-
            ELR, TCPA class settlement of $4,200,000 granted final approval on June 8,
            2016.

xxi.        Philip Charvat and Ken Johansen v. National Guardian Life Insurance Company,
            USDC, WD. WI., 15-cv-43-JDP, TCPA class settlement for $1,500,000 granted
            final approval on August 4, 2016.

xxii.       Bull v. US Coachways, Inc., USDC, ND. Ill., 1:14-cv-05789, TCPA class
            settlement finally approved on November 11, 2016 with an agreement for
            judgment in the amount of $49,932,375 and an assignment of rights against
            defendant’s insurance carrier.



                                            6
       Case 1:17-cv-00411-PB Document 128-1 Filed 06/10/20 Page 7 of 8




xxiii.     Toney v. Quality Resources, Inc., Cheryl Mercuris and Sempris LLC, et al.,
           USDC, ND. Ill., 1:13-cv-00042, TCPA class settlement of $2,150,000 was
           granted final approval on December 1, 2016 with one of three defendants, and an
           assignment of rights against defendant’s insurance carrier. Second settlement on
           behalf of class against two remaining defendants of $3,300,000 granted final
           approval on September 25, 2018.

xxiv.      Smith v. State Farm Mut. Auto. Ins. Co. , et. al., USDC, ND. Ill., 1:13-cv-02018,
           TCPA class settlement of $7,000,000.00 granted final approval on December 8,
           2016.

xxv.       Mey v. Frontier Communications Corporation, USDC, D. Ct., 3:13-cv-1191-
           MPS, a TCPA class settlement of $11,000,000 granted final approval on June 2,
           2017.

xxvi.      Biringer v. First Family Insurance, Inc., USDC, ND. Fla., a TCPA class
           settlement of $2,900,000 granted final approval on April 24, 2017.

xxvii.     Abramson v. Alpha Gas and Electric, LLC, USDC, SD. NY., 7:15-cv-05299-
           KMK, a TCPA class settlement of $1,100,000 granted final approval on May 3,
           2017.

xxviii.    Heidarpour v. Central Payment Co., USDC, MD. Ga., 16-cv-01215, a TCPA
           class settlement of $6,500,000 granted final approval on May 4, 2017.

xxix.      Abante Rooter and Plumbing, Inc. v. New York Life Insurance Company, USDC,
           SD. NY., 1:16-cv-03588-BCM, a TCPA class settlement of $3,250,000 granted
           final approval on February 27, 2018.

xxx.       Abramson v. CWS Apartment Home, LLC, USDC, WD. Tex., 16-cv-01215, a
           TCPA class settlement of $368,000.00 granted final approval on May 19, 2017.

xxxi.      Charvat v. Elizabeth Valente, et al, USDC, NDIL, 1:12-cv-05746, $12,500,000
           TCPA settlement granted final approval on November 4, 2019, appeal pending.

xxxii.     Thomas Krakauer v. Dish Network, L.L.C., USDC MDNC, Civil Action No. 1:14-
           CV-333 on September 9, 2015. Following a contested class certification motion,
           this case went to trial in January of 2017 returning a verdict of $20,446,400. On
           May 22, 2017, this amount was trebled by the Court after finding that Dish
           Network’s violations were “willful or knowing”, for a revised damages award of
           $61,339,200. (Dkt. No. 338). Affirmed on appeal, Krakauer v. Dish Network,
           LLC, 925 F.3d 643 (4th Cir. May 20, 2019), cert. denied. Dish Network, L.L.C. v.
           Krakauer, 140 S.Ct. 676 (December 16, 2019).

xxxiii.    Mey v. Got Warranty, Inc., et. al., USDC, NDWV., 5:15-cv-00101-JPB-JES, a
           TCPA class settlement of $650,000 granted final approval on July 26, 2017.




                                            7
         Case 1:17-cv-00411-PB Document 128-1 Filed 06/10/20 Page 8 of 8



  xxxiv.     Mey v. Patriot Payment Group, LLC, USDC, NDWV., 5:15-cv-00027-JPB-JES, a
             TCPA class settlement of $3,700,000 granted final approval on July 26, 2017.

  xxxv.      Charvat and Wheeler v. Plymouth Rock Energy, LLC, et al, USDC, EDNY, 2:15-
             cv-04106-JMA-SIL, a TCPA class settlement of $1,675.000 granted final
             approval on July 31, 2018.

  xxxvi.     Fulton Dental, LLC v. Bisco, Inc., USDC, NDIL, 1:15-cv-11038. TCPA class
             settlement for $262,500 granted final approval on March 7, 2018

  xxxvii.    Mey v. Venture Data, LLC and Public Opinion Strategies, USDC, NDWV, 5:14-
             cv-123. Final approval of TCPA settlement granted on September 8, 2018.

  xxxviii.   In Re Monitronics International, Inc. Telephone Consumer Protection Act
             Litigation, USDC, NDWV, 1:13-md-02493-JPB-MJA, a TCPA class settlement
             of $28,000,000 granted final approval on June 12, 2018.

  xxxix.     Abante Rooter and Plumbing, Inc. v. Alarm.com, Inc., USDC, NDCA 4:15-cv-
             06314-YGR. TCPA class settlement of $28,000,000 granted final approval on
             August 15, 2019.

  xl.        Abante Rooter and Plumbing, Inc. v. Allstate Insurance Company, et al, USDC,
             NDIIL 1:15-cv-00925. TCPA class settlement of $10,500,000 granted final
             approval on August 15, 2019.

  xli.       Kaiser v. CVS Pharmacy, Inc., et al, USDC NDIL, 1:14-cv-03687, TCPA class
             settlement of $15,000,000 approved on January 30, 2020.

  PURSUANT TO 28 U.S.C. § 1746, I DECLARE SIGNED UNDER PENALTY OF
PERJURY OF THE UNITED STATES OF AMERICA THAT THE FOREGOING IS TRUE
AND CORRECT EXECUTED THIS THIS 10th DAY OF JUNE 2020 IN THE
COMMONWEALTH OF MASSACHUSETTS.


                                                /s/ Edward A. Broderick
                                                Edward A. Broderick




                                            8
